Title: From George Washington to James Wilkinson, 20 February 1780
From: Washington, George
To: Wilkinson, James


          
            Sir
            Head Quarters Morris Town 20th Feby 1780
          
          The approach of Spring makes me anxious to know whether any or what provision has been made of thin cloathing—The first delivery of woolen Breeches and Overalls was very short of the requisite number, and when the second, which I beleive will be the whole on hand, is made, there will still be a deficiency, except the states should have made larger purchases than we have any reason to expect—If, therefore, there will not be a supply of linen Overalls ready, by the time the Men ought to be in the feild, the Army will be in a most distressed condition for want of them—There is now the greatest complaint for want of shirts, and that will be daily increasing—Our stock of this necessary article seems less adequate to the demand than any other—With a sufficiency of shirts—linen Overalls and shoes we could go thro’ the summer and early fall months very well.
          By the Cloathing Ordnance of the 23d March last, you are directed to furnish Estimates of the supplies wanted for the Army; to apply to the Board of War and Commander in Chief for assistance therein, and to make returns of such estimates to them respectively. I know not what Steps you may have taken, so far as relates to the Board of War, but if you have not already entered upon some measures for that purpose, I think it highly necessary that you should set about it, without loss of time, not only for your own justification, but for the public good. I shall be ready to give you my assistance and advice towards forming the Estimates required from you.
          I shall in the course of a few days have occasion to call for a general Return of the Cloathing actually wanting, from which, I am convinced it will appear, that the stock in the hands of your assistant, and I know of no other, will be far from adequate to the present demand—I shall, in the mean time, be glad to know what are our prospects so far as they have come to your knowledge. I am &c.
        